DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s remarks filed 9 March 2021 have been fully considered.
Applicant argues that the claims’ recitation of determining whether to perform movement of the at least one file based on context information including storage information which includes storage space in a storage as claimed is supported by written description as originally filed.  Examiner respectfully disagrees.  Applicant argues that the disclosure supports what one of ordinary skill in the art at the time of filing would understand as being within the goal of “maintaining a usable storage space.”  Remarks of 9 March 2021, pg. 4.  Upon consideration, this is sufficient disclosure to support the specie identified by Examiner of determining to perform movement based on a remaining storage space being above a threshold amount or percentage.  However, the claims read on a specie of determining to perform movement based on a total size of a storage, and it is not clear on the record how this would be within the goal of “maintaining a usable storage space.”  As such, the specification does not support generic “context information including storage information which includes a storage space in a storage.”
Applicant argues that the disclosure supports a claim embodiment where a file is moved to a cloud server based in part on determining to perform movement based on a network connection status indicating that the electronic device is not connected to any network.  Examiner respectfully disagrees.  Applicant points to disclosure wherein a file is moved to “another storage device within the electronic apparatus.”  Remarks of 9 March 2021, pg. 7.  Another storage device within the electronic apparatus is not a cloud server.  One of ordinary skill in the art at the time of filing would not have understood how 
Applicant argues that the disclosure supports a claim embodiment where a file is moved to a cloud server based in part on determining to perform movement based on a network connection status indicating that the electronic device is not connected to a predetermined network, i.e., a network blacklist.  Examiner respectfully disagrees.  An embodiment of the claimed invention is that the electronic device may be connected to a public shared wireless network such that the user would not want to move the file over the shared network because it is an insecure connection.  Criteria such as performance, connectability, location, and type are disclosed.  Security considerations are not.  The full breadth of the claims are therefore not disclosed.
As such, Applicant has not perfected a claim of priority to 14/077,629 with respect to Applicant’s arguments regarding the section 103 rejection, and therefore Examiner respectfully disagrees with Applicant’s argument that Yan is not prior art.  
Applicant argues that Yan does not teach “the user option” of claim 1 because it does not teach “which is selected by a user” of claim 17.  Firstly, it is unclear why Yan failing to teach a further limitation in a dependent claim would have any bearing on whether Yan teaches a broader limitation in a parent claim.  Secondly, Yan is not applied to the user selecting the user option: Mayer is.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/077,629, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The parent application fails to support the present claims for the same reasons set forth in the rejection of the instant claims under 35 U.S.C. § 112(a) below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-11, and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
See MPEP 2163.
Claims 1-2, 7-8, and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 7 recite moving a file based on context data including network data.  The full breadth of this is not disclosed.  Subject matter contained in the claims but not disclosed is determining to perform movement based on a network connection status indicating that the electronic device is not connected to any network, or is not connected to a predetermined network.  That is, the disclosure is limited only to specific network connection status, and not generic network connection status as claimed.  See MPEP 2163.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-5, 7-11, 13-16, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yan, US 2015/0186538 A1 (hereinafter “Yan”), in view of Ott et al., US 2010/0106685 A1 (hereinafter “Ott”).

As per claims 1, 7, and 13, Yan teaches:
obtaining, by at least one processor context data including storage data (Yan [0090], “the client always maintains a certain predetermined amount of free space”), where the utilized space and predetermined free space are the storage data and user profile data including a user option of whether to move at least one file among a plurality of files (Yan [0090], “moving less-used files to remote devices”), where measure of frequency of use of particular files are the user profile data;
determining, by the at least one processor, whether to perform movement of at least one file based on at least one of the user profile data including the user option of whether to move the at least one file and the context data (Yan [0090], “the client always maintains a certain predetermined amount of free space (e.g., 25%, 30%, 35%, 40%, etc.) on the local device by gradually moving less-used files to remote devices”), where the client determines which files to move based on a) a need to move files as indicated by the available free space and b) a file’s frequency of use as compared to other files; and
performing, by the at least one processor, movement of at least one file to a cloud serer in response to determining to perform movement of the at least one file (Yan [0090], “the client always maintains a certain predetermined amount of free space (e.g., 25%, 30%, 35%, 40%, etc.) on the local 

Yan, however, does not teach, while Ott teaches:
obtaining, by at least one processor context data including network data indicating a network connection status (Ott [0022], “the link 115 is active”);
determining, by the at least one processor, whether to perform movement of at least one file based on at least one of the context data (Ott [0022], “when the local PC is connected to a network, and the link 115 is active, the local files are automatically backed up into the data repository”); and
performing, by the at least one processor, movement of at least one file to a cloud serer in response to determining to perform movement of the at least one file (Ott [0022], “when the local PC is connected to a network, and the link 115 is active, the local files are automatically backed up into the data repository”).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Ott with those of Yan to perform “gradually moving less-used files” as in Yan based on determining that the client is connected to a network and the link to the remote device is active as suggested by Ott in order to ensure that a user’s data is in the places that it is supposed to be per Yan.

As per claims 2 and 8, the rejection of claims 1 and 7 is incorporated, and Yan further teaches:
wherein the storage data includes information which indicates remaining storage space in a storage (Yan [0090], “the client always maintains a certain predetermined amount of free space (e.g., 25%, 30%, 35%, 40%, etc.) on the local device by gradually moving less-used files to remote devices”).  

As per claims 3 and 9, the rejection of claims 1 and 7 is incorporated, but Yan does not teach while Ott teaches:
wherein the network data including the network connection status indicates that the electronic device is connected to a predetermined network (Ott [0022], “the link 115 is active”).  

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Ott with those of Yan to perform “gradually moving less-used files” as in Yan based on determining that the client is connected to a network and the link to the remote device is active as suggested by Ott in order to ensure that a user’s data is in the places that it is supposed to be per Yan.

As per claims 4 and 10, the rejection of claims 3 and 9 is incorporated, but Yan does not teach while Ott teaches:
wherein the predetermined network is a Wi-Fi network (Ott [0015], “This relationship can be in the form of a physical link, a wireless connection, or other means well-known in the art.”), where either the wireless connection is a Wi-Fi network as claimed, or official notice is taken that a Wi-Fi network was well-known in the art at the time of invention such that it would have been obvious to substitute as the wireless connection of Ott.  

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Ott with those of Yan to perform “gradually moving less-used files” as in Yan based on determining that the client is connected to a network and the link to the remote device is active as suggested by Ott in order to ensure that a user’s data is in the places that it is supposed to be per Yan.

As per claims 5 and 11, the rejection of claims 3 and 9 is incorporated, but Yan does not teach while Ott teaches:
wherein the performing movement comprises performing transmission, by the electronic device, the at least one file to the cloud server in the predetermined network based on a determination that the electronic device is connected to the predetermined network according to the network data including the network connection status (Ott [0022], “when the local PC is connected to a network, and the link 115 is active, the local files are automatically backed up into the data repository”).   

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Ott with those of Yan to perform “gradually moving less-used files” as in Yan based on determining that the client is connected to a network and the link to the remote device is active as suggested by Ott in order to ensure that a user’s data is in the places that it is supposed to be per Yan.

As per claim 14, the rejection of claim 1 is incorporated, and Yan further teaches:
wherein the user profile data further includes information about the number of times that a user accesses the at least one file among the plurality of files (Yan [0090], “frequently used files”), where the frequency of use is a number of accesses, and 
wherein the determining of whether to perform movement of the at least one file comprises: 
determining the at least one file among the plurality of files based on information about the number of times that a user accesses the plurality of files (Yan [0090], “moving less-used files to remote devices”), where a file is selected based on its frequency of use; and 
determining whether to perform the movement of the at least one file based on the user profile data including the user option of whether to move the at least one file (Yan [0090], “moving less-used files to remote devices”), where the file is moved based on its frequency of use.

As per claim 15, the rejection of claim 1 is incorporated, and Yan further teaches:
wherein the performing movement of the at least one data comprises performing transmission of the at least file to the cloud server and performing deletion of the at least one file in a storage in the electronic device (Yan [0090}), where moving the file to the remote device removes it from the local device, thereby deleting it.

As per claim 16, the rejection of claim 7 is incorporated, and Yan further teaches:
wherein the user profile data further includes information about the number of times that a user accesses the at least one file among the plurality of files (Yan [0090], “frequently used files”), where the frequency of use is a number of accesses, and 
when the at least one processor determines whether to perform movement of the at least one file, 
the least one processor determines the at least one file among the plurality of files based on information about the number of times that a user accesses the at least one file among the plurality of files (Yan [0090], “moving less-used files to remote devices”), where a file is selected based on its frequency of use, and determines whether to perform the movement of the at least one file based on the user profile data including the user option of whether to move the at least one file (Yan [0090], “moving less-used files to remote devices”), where the file is moved based on its frequency of use.

As per claim 19, the rejection of claim 1 is incorporated, and Ott further teaches:
wherein the performing of movement of the at least one file to the cloud server further comprises determining a cloud server which is a storage for the at least one file from a plurality of storages based on the network information including the network connection status (Ott [0022], “when the local PC is connected to a network, and the link 115 is active, the local files are automatically backed up into the data repository”), where the data repository is a particular data repository.

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Ott with those of Yan to perform “gradually moving less-used files” as in Yan based on determining that the client is connected to a network and the link to the remote device is active as suggested by Ott in order to ensure that a user’s data is in the places that it is supposed to be per Yan.

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yan, US 2015/0186538 A1 (hereinafter “Yan”), in view of Ott et al., US 2010/0106685 A1 (hereinafter “Ott”), and further in view of Mayer, US 2005/0240756 A1 (hereinafter “Mayer”).

As per claim 17, the rejection of claim 1 is incorporated, but neither Yan nor Ott teach:
wherein the user option of whether to move the at least one file is selected by a user.

The analogous and compatible art of Mayer, however, allows a user to select important files in a backup context (Mayer [0048]).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mayer with those of Yan and Ott to allow a user to explicitly select which files .

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yan, US 2015/0186538 A1 (hereinafter “Yan”), in view of Ott et al., US 2010/0106685 A1 (hereinafter “Ott”), and further in view of Baumann et al., US 2009/0228531 A1 (hereinafter “Baumann”).

As per claim 18, the rejection of claim 1 is incorporated, but neither Yan nor Ott teach:
receiving user input in response to determining to perform movement of the at least one file, and the performing of movement of the at least one file to the cloud server comprises performing, by the at least one processor, movement of the at least one file to a cloud server in response to the determining to perform movement of the at least one file and the receiving the user input.

The analogous and compatible art of Baumann, however, teaches presenting a list of files to a user in a backup context (Baumann [0019]).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mayer with those of Yan and Ott to allow a user to explicitly select which files are important as in Mayer so that important files can be kept while less-important files can be moved (Yan [0090]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159